 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 1162 
 
AN ACT 
To provide the Quileute Indian Tribe Tsunami and Flood Protection, and for other purposes. 
 
 
1.Olympic National Park—Quileute Tribe 
(a)DefinitionsIn this section: 
(1)MapThe term Map means the map entitled Olympic National Park and Quileute Reservation Boundary Adjustment Map, numbered 149/80,059, and dated June 2010.  
(2)ParkThe term Park means the Olympic National Park, located in the State of Washington.  
(3)ReservationThe term Reservation means the Quileute Indian Reservation, located on the Olympic Peninsula in the State of Washington.  
(4)SecretaryThe term Secretary means the Secretary of the Interior.  
(5)TribeThe term Tribe means the Quileute Indian Tribe in the State of Washington.  
(b)Findings and purpose 
(1)FindingsCongress finds that— 
(A)the Reservation is located on the western coast of the Olympic Peninsula in the State of Washington, bordered by the Pacific Ocean to the west and the Park on the north, south, and east;  
(B)most of the Reservation village of La Push is located within the coastal flood plain, with the Tribe’s administrative buildings, school, elder center, and housing all located in a tsunami zone;  
(C)for many decades, the Tribe and the Park have had a dispute over the Reservation boundaries along the Quillayute River;  
(D)in recent years, this dispute has intensified as the Tribe has faced an urgent need for additional lands for housing, schools, and other Tribe purposes outside the tsunami and Quillayute River flood zones; and  
(E)the lack of a settlement of this dispute threatens to adversely impact the public’s existing and future recreational use of several attractions in the Park that are accessed by the public’s use of Reservation lands.  
(2)PurposesThe purposes of this Act are— 
(A)to resolve the longstanding dispute along portions of the northern boundary of the Quileute Indian Reservation;  
(B)to clarify public use and access to Olympic National Park lands that are contiguous to the Reservation;  
(C)to provide the Quileute Indian Tribe with approximately 275 acres of land currently located within the Park and approximately 510 acres of land along the Quillayute River, also within the Park;  
(D)to adjust the wilderness boundaries to provide the Quileute Indian Tribe Tsunami and flood protection; and  
(E)through the land conveyance, to grant the Tribe access to land outside of tsunami and Quillayute River flood zones, and link existing Reservation land with Tribe land to the east of the Park.  
(c)Redesignation of Federal wilderness land, Olympic National Park conveyance 
(1)Redesignation of wildernessCertain Federal land in the Park that was designated as part of the Olympic Wilderness under title I of the Washington Park Wilderness Act of 1988 (Public Law 100–668; 102 Stat. 3961; 16 U.S.C. 1132 note) and comprises approximately 222 acres, as generally depicted on the Map is hereby no longer designated as wilderness, and is no longer a component of the National Wilderness Preservation System under the Wilderness Act (16 U.S.C. 1131 et seq.).  
(2)Lands to be held in TrustAll right, title, and interest of the United States in and to the approximately 510 acres generally depicted on the Map as Northern Lands, and the approximately 275 acres generally depicted on the Map as Southern Lands, are declared to be held in trust by the United States for the benefit of the Tribe without any further action by the Secretary.  
(3)Boundary adjustment; surveyThe Secretary shall— 
(A)adjust the boundaries of Olympic Wilderness and the Park to reflect the change in status of Federal lands under paragraph (2); and  
(B)as soon as practicable after the date of enactment of this section, conduct a survey, defining the boundaries of the Reservation and Park, and of the Federal lands taken into and held in trust that are adjacent to the north and south bank of the Quillayute River as depicted on the Map as Northern Lands.  
(4)Law applicable to certain landThe land taken into trust under this subsection shall not be subject to any requirements for valuation, appraisal, or equalization under any Federal law.  
(d)Non-Federal land conveyanceUpon completion and acceptance of an environmental hazard assessment, the Secretary shall take into trust for the benefit of the Tribe certain non-Federal land owned by the Tribe, consisting of approximately 184 acres, as depicted on the Map as Eastern Lands, such non-Federal land shall be designated as part of the Reservation.  
(e)Map requirements 
(1)Availability of initial mapThe Secretary shall make the Map available for public inspection in appropriate offices of the National Park Service. The Map shall also depict any non-Federal land currently owned by the Tribe which is being placed in trust under this section.  
(2)Revised mapNot later than one year after the date of the land transaction in subsections (d) and (e), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and Committee on Natural Resources of the House of Representatives a revised map that depicts— 
(A)the Federal and non-Federal land taken into trust under this section and the Second Beach Trail; and  
(B)the actual boundaries of the Park as modified by the land conveyance.  
(f)JurisdictionThe land conveyed to the Tribe by this section shall be designated as part of the Quileute Reservation and placed in the following jurisdictions: 
(1)Trust landThe same Federal, State, and Tribe jurisdiction as on all other trust lands within the Reservation, so long as the exercise of such jurisdiction does not conflict with the terms of the easement described in subsection (g) below.  
(2)Tribe jurisdictionPark visitors shall remain subject to the jurisdiction of the Tribe while on the Second Beach parking lot, on those portions of the Second Beach Trail on the Reservation, and Rialto Spit, to the same extent that such visitors are subject to the Tribe’s jurisdiction elsewhere on the Reservation.  
(g)Grant of easement in connection with land conveyance 
(1)Easement requiredThe conveyances under subsection (c)(2) shall be subject to the conditions described in this subsection.  
(2)Required rights under easementAny easement granted under this subsection must contain the following express terms: 
(A)No impact on existing rightsAn easement shall not limit the Tribe’s treaty rights or other existing rights.  
(B)Retention of rightsThe Tribe retains the right to enforce its rules against visitors for disorderly conduct, drug and alcohol use, use or possession of firearms, and other disruptive behaviors.  
(C)Monitoring of easement conditionsThe Park has the right, with prior notice to the Tribe, to access lands conveyed to the Tribe for purposes of monitoring compliance with any easement made under this subsection.  
(3)Exemption for subsection (d) landThe non-Federal land owned by the Tribe and being placed into trust by the Secretary in accordance with subsection (d) shall not be included in, or subject to, any easement or condition specified in this subsection.  
(4)Required terms and conditionsThe following specified land areas shall be subject to the following easement conditions: 
(A)Conditions on northern landCertain land that will be added to the northern boundary of the Reservation by the land conveyance, from Rialto Beach to the east line of Section 23, shall be subject to an easement, which shall contain the following requirements: 
(i)The Tribe may lease or encumber the land, consistent with their status as trust lands, provided that the Tribe expressly subjects the conveyance or authorized use to the terms of the easement.  
(ii)The Tribe may place temporary, seasonal camps on the land, but shall not place or construct commercial residential, industrial, or other permanent buildings or structures.  
(iii)Roads on the land on the date of enactment of this Act may be maintained or improved, but no major improvements or road construction may occur, and any road improvements, temporary camps, or other uses of these lands shall not interfere with its use as a natural wildlife corridor.  
(iv)The Tribe may authorize Tribe members and third parties to engage in recreational, ceremonial, or treaty uses of the land provided that the Tribe adopts and enforces regulations permanently prohibiting the use of firearms in the Thunder Field area, and any areas south of the Quillayute River as depicted on the Map.  
(v)The Tribe may exercise its sovereign right to fish and gather along the Quillayute River in the Thunder Field area.  
(vi)The Tribe may, consistent with any applicable Federal law, engage in activities reasonably related to the restoration and protection of the Quillayute River and its tributaries and streams, weed control, fish and wildlife habitat improvement, Quillayute River or streambank stabilization, and flood control. The Tribe and the Park shall conduct joint planning and coordination for Quillayute River restoration projects, including streambank stabilization and flood control.  
(vii)Park officials and visitors shall have access to engage in activities along and in the Quillayute River and Dickey River that are consistent with past recreational uses, and the Tribe shall allow the public to use and access the Dickey River, and Quillayute River along the north bank, regardless of future changes in the Quillayute River or Dickey River alignment.  
(viii)Park officials and visitors shall have access to, and shall be allowed to engage in, activities on Tribal lands at Rialto Spit that are consistent with past recreational uses, and the Tribe shall have access to Park lands at Rialto Beach so that the Tribe may access and use the jetty at Rialto Beach.  
(B)Conditions on second beach trail and accessCertain Quileute Reservation land along the boundary between the Park and the southern portion of the Reservation, encompassing the Second Beach trailhead, parking area, and Second Beach Trail, shall be subject to a conservation and management easement, as well as any other necessary agreements, which shall implement the following provisions: 
(i)The Tribe shall allow Park officials and visitors to park motor vehicles at the Trail parking area existing on the date of enactment of this Act and to access the portion of the Trail located on Tribal lands, and the Park shall be responsible for the costs of maintaining existing parking access to the Trail.  
(ii)The Tribe shall grant Park officials and visitors the right to peacefully use and maintain the portion of the Trail that is on Tribal lands, and the Park shall be responsible for maintaining the Trail and shall seek advance written approval from the Tribe before undertaking any major Trail repairs.  
(iii)The Park officials and the Tribe shall conduct joint planning and coordination regarding any proposed relocation of the Second Beach trailhead, the parking lot, or other portions of the Trail.  
(iv)The Tribe shall avoid altering the forested landscape of the Tribe-owned headlands between First and Second Beach in a manner that would adversely impact or diminish the aesthetic and natural experience of users of the Trail.  
(v)The Tribe shall reserve the right to make improvements or undertake activities at the Second Beach headlands that are reasonably related to enhancing fish habitat, improving or maintaining the Tribe’s hatchery program, or alterations that are reasonably related to the protection of the health and safety of Tribe members and the general public.  
(vi)The Park officials, after consultation with the Tribe, may remove hazardous or fallen trees on the Tribal-owned Second Beach headlands to the extent necessary to clear or safeguard the Trail, provided that such trees are not removed from Tribal lands.  
(vii)The Park officials and the Tribe shall negotiate an agreement for the design, location, construction, and maintenance of a gathering structure in the Second Beach headlands overlook for the benefit of Park visitors and the Tribe, if such a structure is proposed to be built.  
(C)Southern lands exemptAll other land conveyed to the Tribe along the southern boundary of the Reservation under this section shall not be subject to any easements or conditions, and the natural conditions of such land may be altered to allow for the relocation of Tribe members and structures outside the tsunami and Quillayute River flood zones.  
(D)Protection of infrastructureNothing in this Act is intended to require the modification of the parklands and resources adjacent to the transferred Federal lands. The Tribe shall be responsible for developing its lands in a manner that reasonably protects its property and facilities from adjacent parklands by locating buildings and facilities an adequate distance from parklands to prevent damage to these facilities from such threats as hazardous trees and wildfire.  
(h)Effect of Land Conveyance on Claims 
(1)Claims extinguishedUpon the date of the land conveyances under subsections (d) and (e) and the placement of conveyed lands into trust for the benefit of the Tribe, any claims of the Tribe against the United States, the Secretary, or the Park relating to the Park’s past or present ownership, entry, use, surveys, or other activities are deemed fully satisfied and extinguished upon a formal Tribal Council resolution, including claims related to the following: 
(A)Land along quillayute riverThe lands along the sections of the Quillayute River, starting east of the existing Rialto Beach parking lot to the east line of Section 22.  
(B)Second beachThe portions of the Federal or Tribal lands near Second Beach.  
(C)Southern boundary portionsPortions of the Federal or Tribal lands on the southern boundary of the Reservation.  
(2)Rialto beachNothing in this section shall create or extinguish claims of the Tribe relating to Rialto Beach.  
(i)Gaming prohibitionNo land taken into trust for the benefit of the Tribe under this Act shall be considered Indian lands for the purpose of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
